Citation Nr: 0930046	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  For the period from March 5, 2003 through January 21, 
2009, what evaluation is warranted for a lumbosacral strain 
with degenerative disc disease?

2.  For the period effective January 21, 2009, what 
evaluation is warranted for a lumbosacral strain with 
degenerative disc disease?


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 
1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2007, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the 20 percent 
rating for the Veteran's service-connected lumbosacral 
strain.  Thereafter, the case was returned to the Board for 
further appellate action.

In June 2009, the Veteran's representative raised 
contentions to the effect that service connection was 
warranted for depression and a mood disorder secondary to 
chronic pain; for fecal incontinence secondary to a 
lumbosacral strain with degenerative disc disease; and 
entitlement to a total rating due to unemployability caused 
by his service-connected disabilities.  Those claims have 
not been certified to the Board on appeal nor have they 
been developed for appellate purposes.  Therefore, the 
Board has no jurisdiction over either of those claims, and 
neither will be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 20.101 (2008).  
However, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  For the period from March 5, 2003 through January 21, 
2009, the Veteran's lumbosacral strain with degenerative 
disc disease was not manifested by a severe limitation of 
lumbar motion, forward thoracolumbar flexion to 30 degrees 
or less, favorable ankylosis of the entire thoracolumbar 
spine, by a severe intervertebral disc syndrome, or by 
incapacitating episodes of an intervertebral disc syndrome 
at least four weeks over the prior 12 months.

2.  For the period since January 21, 2009, the Veteran's 
lumbosacral strain with degenerative disc disease, has been 
manifested primarily by a limitation of motion with forward 
lumbar flexion to as little as 30 degrees, but not by 
evidence of unfavorable ankylosis, or by incapacitating 
episodes of an intervertebral disc syndrome at least six 
weeks over the prior 12 months..  


CONCLUSIONS OF LAW

1.  For the period from March 5, 2003 through January 21, 
2009, the criteria for a rating in excess of 20 percent for 
a lumbosacral strain with degenerative disc disease, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5292 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5242 (2008).

2.  Effective January 21, 2009, the criteria for a 40 
percent rating for a lumbosacral strain with degenerative 
disc disease, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5292 (2003); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issue of entitlement to an increased rating for his 
service-connected low back disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In March 2004, VA received the Veteran's claim for 
entitlement to a rating in excess of 20 percent for his 
lumbosacral strain; and there is no issue as to providing 
an appropriate application form or completeness of the 
application for service connection or for an increased 
rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence 
VA would attempt to obtain.  VA noted that in order to 
establish an increased rating, the evidence had to show 
that the Veteran's service-connected disability had gotten 
worse.  In this regard, VA requested statements from the 
Veteran's employers as to how his back disability affected 
his ability to work.  VA also requested statements from 
people who witnessed how his service-connected disability 
had had affected him.  VA specifically informed the Veteran 
of the criteria for rating his back disability in an August 
2005 statement of the case.  The claim was readjudicated in 
an April 2009 supplemental statement of the case.  

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  It is the Veteran's responsibility to present and 
support his claim.  

In this case, the RO obtained or ensured the presence of 
records reflecting the Veteran's treatment in and after 
service.  VA also examined the Veteran in April 2004 and 
January 2009 to determine the level of impairment due to 
his low back disability.  Finally, VA offered the Veteran 
an opportunity to present evidence and testify at a hearing 
on appeal.  However, the Veteran declined to take advantage 
of that opportunity. 

In June 2009, the Veteran's representative noted that the 
Veteran had applied for Social Security benefits.  The 
representative requested that those records be obtained 
prior to further appellate consideration by the Board.  
However, there is no evidence that the Veteran has actually 
been awarded Social Security benefits.  In December 2007, 
VA requested that the Veteran provide information regarding 
any recent Social Security determinations, however, he did 
not respond with such information.  Moreover, in a 
Financial Status Report, dated in March 2009, the Veteran 
did not report the receipt of any Social Security benefits.  
Therefore, until there is evidence to show that the Veteran 
has, in fact, been awarded Social Security benefits, any 
request for records would be premature.  

The Board finds that the Veteran has been afforded a 
meaningful opportunity to participate in the development of 
his appeal.  He has not identified any outstanding 
information which could used to support his appeal; and 
there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
or that could otherwise affect the essential fairness of 
the adjudication.  Under such circumstances, further 
development would unnecessarily impose additional burdens 
upon the Board with no possibility of any benefit flowing 
to the Veteran.  Accordingly, such development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the Board will proceed to the merits of 
the appeal.

Analysis

The Veteran argues that the 20 percent rating for his 
lumbosacral strain does not adequately reflect the level of 
impairment caused by that disability.  He notes that in 
addition to lumbosacral strain, he has degenerative disc 
disease, which heightens his impairment.  Therefore, he 
maintains that an increased rating is warranted.  

At the outset of this claim, the Veteran's service-
connected low back disability was characterized as 
lumbosacral strain.  During the development of the appeal, 
he contended that his back disability had evolved to 
include degenerative disc disease.  Therefore, he 
maintained that his back disability could be rated as 
lumbosacral strain or degenerative disc disease.  In its 
November 2007 remand, the Board requested that the Veteran 
be examined to resolve the Veteran's contention.  

Following a VA neurologic examination in January 2009, the 
examiner concluded that the Veteran's lumbosacral strain 
and degenerative disc disease were related to each other.  
Following a January 2009 VA orthopedic examination, the VA 
examiner concluded that it was at least as likely as not 
that the Veteran's lumbosacral strain caused or aggravated 
his intervertebral disc syndrome.  In her rationale, the VA 
orthopedic examiner noted that since service, the Veteran 
had no documented back injuries.  In so noting, she 
strongly suggested that the Veteran's degenerative disc 
disease was associated with his lumbosacral strain rather 
than an intervening injury.  Thus, the Board concludes that 
the VA examiners' opinions provide a reasonable basis to 
recharacterize the Veteran's service-connected low back 
disability as a lumbosacral strain with degenerative disc 
disease.  There is no competent evidence to the contrary.  
Therefore, the Veteran's low back disability will be rated 
accordingly.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

While this appeal was pending the applicable rating 
criteria for spinal disabilities under 38 C.F.R. § 4.71a, 
were revised effective September 26, 2003.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic 
codes. Thereafter, the Board must analyze the evidence 
dated after the effective date of the new regulations and 
consider whether an increased rating is warranted under the 
new criteria. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Old Regulations. At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or 
joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003), 
unfavorable ankylosis of the lumbar spine warranted a 50 
percent, rating and favorable ankylosis warranted a 40 
percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), a 
slight limitation of motion of the lumbar spine warranted a 
10 percent evaluation, a moderate limitation of motion 
warranted a 20 percent evaluation, and a severe limitation 
of motion warranted a 40 percent evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), a 10 
percent evaluation required a lumbosacral strain with 
characteristic pain on motion. A 20 percent evaluation 
required muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in the standing 
position.

The criteria for an intervertebral disc syndrome were also 
revised during the appellate term.  Under the old criteria, 
Diagnostic Code 5293 provided a 20 percent rating for a 
moderate intervertebral disc syndrome manifested by 
recurring attacks.  A 40 percent rating was assigned for a 
severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief.  A maximum 60 percent 
rating was assigned for a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.

Since September 26, 2003, a lumbosacral strain is rated in 
accordance with 38 C.F.R. § 4.71, Diagnostic Code 5237.  
That provides that rating criteria are controlling 
regardless whether there is evidence of pain, and 
regardless whether there is radiating pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  This Diagnostic Code provides a 20 
percent rating when forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less; or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed 
in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  

Finally, under the revised code, degenerative disc disease 
(intervertebral disc syndrome) is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under Sec. 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, while a 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

For the purpose of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  

The RO has provided the Veteran with the rating criteria 
applicable to impairment of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Under that code, a 20 
percent rating is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
warranted for moderately severe incomplete paralysis, and a 
60 percent rating is warranted for severe incomplete 
paralysis.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration is also 
given to weakened movement, excess fatigability, and 
incoordination, as well as the effects of the disability on 
the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Relevant evidence submitted in support of the Veteran's 
claim, includes records reflecting his treatment by VA from 
March 2003 through January 2009 and the reports of his VA 
examinations in April 2004 and January 2009.  Generally, 
the evidence shows that prior to January 21, 2009, the 
Veteran's service-connected low back disability was 
manifested primarily by pain, increased lumbar lordosis, 
and limitation of motion.  There was, however, no competent 
evidence of ankylosis, and in April 2004, he was able to 
flex his spine to at least 70 degrees and his combined 
range of motion was 200 degrees.  The pain reportedly 
radiated into his lower extremities, and he walked with a 
limp and used a cane.  However, the preponderance of the 
evidence was negative for any associated weakness, sensory 
deficits, or impaired deep tendon reflexes.  Moreover, 
there was no competent evidence of paralysis, complete or 
incomplete, involving either lower extremity; and there was 
no evidence of a severe intervertebral disc syndrome.  To 
the extent that the appellant claims that his back disorder 
caused fecal incontinence that is a separate claim which 
has been referred to the Regional Office.  

The Veteran was treated for periodic flare-ups.  There is, 
however, no competent evidence of incapacitating episodes 
as that term is defined by VA.  That is, none of the 
reported episodes have required physician prescribed bed 
rest.  In this regard, the preponderance of the evidence 
was negative for excess fatigability or incoordination, or 
a significant effect of the Veteran's low back disability 
on his ordinary activity.  In sum, the manifestations did 
not meet or more nearly approximate the criteria for a 
schedular rating in excess of 20 percent under any of the 
applicable diagnostic codes.  Accordingly, for the period 
prior to January 2009, the claimed for an increased rating 
is not warranted.  To that extent, the appeal is denied.

On January 21 and January 23, 2009, the Veteran underwent 
VA orthopedic and neurologic examinations to determine the 
extent of impairment attributable to his service-connected 
low back disability.  The primary manifestations were 
radiating pain; muscle spasm; decreased sensation in the 
left lower extremity; bilateral hypoactive knee jerks, and 
a hypoactive right ankle jerk.  Further, he showed a 
limitation of motion, and weakness on left hip flexion, 
left knee extension, and left ankle dorsiflexion.  There 
continued to be no competent evidence of ankylosis, 
however, the Veteran continued to demonstrate limitation of 
motion with forward flexion of the lumbar spine to as 
little as 30 degrees.  He continued to walk with a limp and 
use a cane, and the orthopedic examiner reported that the 
Veteran's low back disability generally had at least a 
severe impact on or prevented him from performing most of 
his usual daily activities.  

The foregoing manifestations show an increased level of 
impairment due to the Veteran's service-connected low back 
disability and meet or more nearly approximate the 
schedular criteria for a 40 percent rating.  At the very 
least, there is an approximate balance of evidence both for 
and against the claim for an increased rating.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  
Accordingly, effective January 21, 2009, a 40 percent 
rating for the Veteran's low back disability is warranted.  
To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular rating.  Although 
the pain reportedly radiates into his lower extremities, 
there is no competent evidence of paralysis, complete or 
incomplete, involving either lower extremity.  While the 
Veteran has been treated for periodic flare-ups there is no 
evidence that his back disorder required physician 
prescribed bed rest for at least six weeks.  Moreover, 
there is no competent evidence of ankylosis.  Finally, the 
preponderance of the evidence continues to be negative for 
excess fatigability or incoordination.  In sum, the 
manifestations of the Veteran's low back disability do not 
meet or more nearly approximate the criteria for a 
schedular rating in excess of 40 percent under any of the 
applicable diagnostic codes.  Accordingly, for the period 
effective January 21, 2009, a schedular rating of 40 
percent, and no more, is warranted.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
for the Veteran's service-connected low back disability.  
Although the Veteran reports that he takes a lot of 
medication to alleviate his pain, the evidence does not 
show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The Veteran reports that he is 
unemployed and has lost jobs due to impairment caused by 
his low back disability.  However, despite requests by VA, 
there is documentation such as employment records or 
employer's statement to support that contention.  Rather, 
the record shows that the manifestations of the Veteran's 
low back disability are those contemplated by the regular 
schedular standards.  

It must be emphasized that the disability ratings are not 
job specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

For the period from March 5, 2003 through January 21, 2009, 
entitlement to a rating in excess of 20 percent for a 
lumbosacral strain with degenerative disc disease is 
denied.

Effective January 21, 2009, entitlement to a 40 percent 
rating for a lumbosacral strain with degenerative disc 
disease is granted, subject to the law and regulations 
governing the award of monetary benefits.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


